Citation Nr: 0740389	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions, by the Montgomery, Alabama 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), in which the RO denied service 
connection for a right knee disability.

In a February 2006 decision, the Board denied the veteran's 
appeal for service connection for a right knee disability.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2007, the 
Court granted a joint motion of the veteran and VA to vacate 
the February 2006 Board decision and remand the case for the 
development of additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a right knee 
disability.  He received medical treatment during service, in 
1944, for injury of his right knee.  After service, the 
veteran received treatment for right knee arthritis.  He had 
right knee replacement surgery in 2004.

The March 2007 joint motion of the parties indicates that the 
veteran should have a VA medical examination, with review of 
the evidence, and an opinion as to the likely etiology of the 
veteran's current right knee disability.  The Board will 
remand the case for an examination and opinion.



Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA orthopedic examination to address the 
likely etiology of the veteran's current 
right knee disability.  The examiner must 
be provided with the veteran's claims file 
for review.  After examining the veteran 
and reviewing the claims file, the 
examiner should describe the veteran's 
current right knee disability, status post 
knee replacement surgery.  The examiner 
should express an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
current disability developed from, or is 
otherwise causally related to, the right 
knee injury treated during the veteran's 
service.  The examiner should explain the 
reasons for the conclusions reached.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



